Citation Nr: 0009146	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO 
continued the 30 percent disability evaluation for post-
traumatic stress disorder.  In a May 1996 rating decision, 
the RO granted a 70 percent disability evaluation.

In October 1997, the RO informed the appellant that he might 
be entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  If he believed that he 
was qualifies for this benefit, he was asked to provide 
certain employment information.  He did not do so. 
Accordingly, the Board will consider the current claim for 
increase without reference to the TDIU criteria.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Post-traumatic stress disorder results in no more than severe 
social and industrial impairment; or occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating greater than 70 percent for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1996, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for post-traumatic stress disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for post-traumatic stress disorder was 
granted by means of an October 1991 rating decision and 
assigned a 30 percent disability evaluation.  In the rating 
decision on appeal, the RO continued the 30 percent 
disability evaluation; however, in a May 1996 rating 
decision, the RO granted a 70 percent disability evaluation.  
The appellant claims that he wants a 100 percent disability 
evaluation for post-traumatic stress disorder.

The appellant underwent a VA psychiatric evaluation in May 
1992.  The appellant reported that he was working part-time 
at a convenience store owned by his aunt.  He stated that he 
would wake up often at night, dreaming about Vietnam and 
would find himself crying.  The VA examiner stated that the 
appellant was well oriented to time, place, and person and 
was in good contact with reality.  The VA examiner stated 
that the appellant was cooperative in answering all 
questions.  The appellant's mood was calm, until he began to 
speak about the death of his mother, at which time, the 
appellant became sad and tearful.  His thought processes were 
clear.  The VA examiner stated that the appellant was able to 
relate to him in a fairly relaxed manner without 
demonstrating significant anxiety.  The VA examiner noted 
that the appellant had become more socially isolated than he 
had been previously.  He stated that the appellant continued 
the meet the criteria for post-traumatic stress disorder 
because of the flashbacks, nightmares, and obsessive thoughts 
about Vietnam.  

The appellant underwent a VA examination in October 1993.  
The VA examiner noted that he was the examiner who conducted 
the May 1992 evaluation.  The appellant stated that he did 
not do much of anything.  He stated that he was working for 
his sister at a gas station and that he was having problems 
getting along with the customers.  He stated that his sister 
was all he had.  The appellant denied having any hobbies.  He 
complained of not being able to sleep and having nightmares.  
The appellant stated that noises got on his nerves.  He 
stated that he stayed home a lot.  The VA examiner stated 
that the appellant's personal hygiene was adequate.  The 
appellant was oriented to time, place, and person.  He was in 
good contact with reality.  The VA examiner stated that 
memory for immediate, recent, and past events was normal.  He 
stated that the appellant's emotional reaction to the 
interview was noted to be flat, although he noted that the 
appellant showed signs of frustration with discussing the 
issue of his medication no longer helping him.

The VA examiner stated that the appellant continued to meet 
the criteria for a diagnosis of post-traumatic stress 
disorder in the form of nightmares, avoiding contact with 
other people as much as possible, and increased arousal.  The 
VA examiner stated that the appellant's preoccupation with 
his aches and pains warranted a separate diagnosis of 
somatoform disorder.  He stated that the combination of these 
two problems appeared to have reduced his functional capacity 
over the last year, which he noted was evidenced by his 
inability to deal with customers when helping his sister's 
business.  He stated that the appellant's withdrawal from 
contact with others was sufficient to warrant a diagnosis of 
personality disorder.

VA treatment reports and private medical records reveal that 
in May 1994, the appellant described himself as depressed and 
nervous and that he was not sleeping well.  In June 1994, he 
stated that he was under a lot of stress.  In November 1994, 
the appellant stated that he was depressed.  He reported that 
his mother and brother had been murdered.  In January 1996, 
the appellant stated that he felt sorry for himself.  In July 
1996, the appellant was described as agitated.

The appellant underwent a VA examination in September 1995.  
His chief complaint was that he could not stand to be around 
people.  The VA examiner stated that the appellant presented 
with a symptom picture indicative of painful and quite 
disabling post-traumatic stress disorder.  The appellant 
reported that he had intrusive memories about two to three 
times per week.  He described painful nightmares that 
happened nightly.  The VA examiner stated that the appellant 
described almost all the avoidance and withdrawn symptoms of 
post-traumatic stress disorder.  The appellant stated that he 
avoided situations that he knew would cause him difficulties.  
The VA examiner stated that the appellant was emotionally  
detached and walled off from almost everyone.  The appellant 
stated that he had almost no social life and no interest in 
getting closer to people.  He reported suicidal ideation and 
a great deal of difficulty with depression, anger, 
irritability, and impatience.  The appellant stated that it 
was these difficulties that precipitated the dissolution of 
his marriage and had caused him difficulty in an occupational 
sphere.  The appellant reported that he was working part-time 
for his sister.

The VA examiner stated that the appellant was alert, 
oriented, and cooperative.  He stated that the appellant 
appeared to be depressed and was quite soft spoken.  The 
appellant's thoughts were clear and goal directed.  There was 
no evidence of delusions or hallucinations.  The VA examiner 
stated that the appellant's cognitive abilities were intact 
and that there was no current suicidal ideation.  He entered 
a diagnosis of post-traumatic stress disorder, which he 
stated was chronic and severe.  The VA examiner stated, 
"Clearly, the patient has had difficulty functioning in a 
work place because of his [post-traumatic stress disorder] 
symptoms, . . ."  The VA examiner stated that the appellant 
was "almost completely socially isolated."

In an April 1998 VA interim progress report, the appellant 
reported sleeping only four to five hours per night.  The VA 
examiner stated that the appellant's mental status 
examination was "essentially unchanged" and that the 
appellant was tense and that he fidgeted.  The assessment was 
that the appellant was stable.  The VA examiner entered a 
diagnosis was post-traumatic stress disorder and a Global 
Assessment of Functioning (GAF) score of 40.  In October 
1998, the appellant was noted to be less tense.  The VA 
examiner entered a diagnosis of post-traumatic stress 
disorder and a GAF score of 40.

The appellant underwent a VA psychiatric evaluation in 
January 1999.  The appellant reported depression, 
nervousness, sleep disturbance, lack of energy, poor 
appetite, irritability, low self esteem, crying spells, and 
feelings of panic.  He reported that he had nightmares every 
week.  The appellant stated that he had one or two friends 
that he would see, but that otherwise he did not engage in 
social behavior.  He stated that he would see his sister 
about every three or four months.  The VA examiner stated 
that the appellant's grooming and hygiene were fair.  Speech 
was clear with a fair ability to express himself.  Affect was 
sad, and the VA examiner stated that the appellant became 
tearful talking about Vietnam.  The VA examiner stated that 
the appellant's overall mood appeared depressed.  Orientation 
was appropriate, and thinking was spontaneous and logical, 
but slow.  The appellant denied hallucinations and homicidal 
and suicidal ideations.  The VA examiner stated that the 
appellant's relationships with others was "fair" with low 
frequency of contact.  The appellant's self esteem was 
described as low.  Judgment and insight were fair.  The VA 
examiner stated that the appellant's long-term memory was 
better than his short-term memory.  The appellant was able to 
relate to the examiner and was open and cooperative.  

The VA examiner stated that the appellant had impaired 
abilities with social relationships and occupational 
functioning and mood.  The VA examiner stated that the 
appellant had significant social isolation.  He entered a 
diagnosis of post-traumatic stress disorder and a GAF score 
of 50.

Service-connected disabilities are evaluated in accordance 
with a schedule of ratings that are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).

In the July 1994 rating decision on appeal, the RO reviewed 
the appellant's claim for post-traumatic stress disorder 
under the old rating criteria for mental disorders.   The 
criteria for mental disorders changed in November 1996.  In 
the March 1999 rating decision, when the RO granted the 
70 percent evaluation, it considered the appellant's claim 
under the new criteria.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Both the old criteria and the 
new criteria will be laid out for the benefit of comparing 
the two.  The old criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

The Board notes that the appellant entered a claim to the 
effect that his post-traumatic stress disorder was more 
severe than evaluated.  To that extent, he was correct, and 
the evaluation was increased from 30 percent to 70 percent in 
a May 1996 rating decision.  The appellant has informed the 
Board that he wants a 100 percent evaluation.

After having reviewed the evidence of record, the Board finds 
that the evidence supports no more than a 70 percent 
evaluation for post-traumatic stress disorder under the old 
and the new rating criteria. 

The Board will consider the case, first, under the old rating 
criteria.  According to the most recent examinations, the 
appellant had almost no social life and no interest in 
getting closer to people; he was almost completely socially 
isolated; and his relationships with others was "fair" with 
low frequency of contact.  These findings, in the Board's 
opinion, establish less than virtual isolation in the 
community.  In addition, the Board does not find that the 
psychoneurotic symptoms border on gross repudiation of 
reality.  The most recent GAF score is indicative of serious 
symptoms, but not of some impairment in reality testing or 
communication.  There is an earlier, and lower GAF score, but 
this was given in the context of an outpatient evaluation, 
and not as the result of a complete psychiatric examination 
with review of the claims file, and, accordingly, is 
considered the less probative of the two scores.  Finally, 
the most recent assessment of occupational functioning, in 
the form of  the GAF score, is indicative of serious, but not 
total, occupational impairment.  Accordingly, the appellant 
does not meet the old criteria for a 100 percent rating.

The Board will also consider this case under the new rating 
criteria.  In this regard, the most recent, and most 
probative, assessment of the appellant's functioning is 
consistent with serious, but not major, social and industrial 
impairment.  In addition, the current clinical findings do 
not show gross impairment in thought processes or 
communication; the appellant's thinking is described as 
spontaneous and logical.  He does not exhibit persistent 
delusions or hallucinations; or grossly inappropriate 
behavior; or persistent danger of hurting himself or others; 
or intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
or disorientation to time or place; or memory loss for names 
of close relatives, his own occupation, or own name.  
Accordingly, he does more nearly meet the criteria for a 100 
percent rating u der the new rating criteria.

The benefit of the doubt is not for application, because the 
evidence preponderates against the claim.


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

